Welcome
Colleagues, I now have an announcement to make which is perhaps very appropriate as we have just voted on our report on the 2009 enlargement strategy.
I am very pleased to inform you that we have with us here today a delegation of Members of the Croatian Parliament, the Sabor.
(Applause)
They are led by Mr Mario Zubović, who has just concluded the tenth meeting of the EU-Croatia Joint Parliamentary Committee.
Dear Members of the Sabor, we welcome you to our European Parliament here in Strasbourg. As you can see, we debated about enlargement this week and we want Croatia to join the European Union as soon as possible.
(Applause)
You are, of course, facing the last and challenging rounds of the negotiation and we warmly encourage you to step up your preparation efforts.
Dear colleagues, we look forward to welcoming Croatian observers to the European Parliament very soon and we look forward to sitting with you in this House in the course of this parliamentary term.
Many thanks for your visit here today.